                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF TENNESSEE
                                   NASHVILLE DIVISION


AMERICAN FEDERATION OF MUSICIANS                         )
OF THE UNITED STATES AND CANADA,                         )
AFL-CIO,                                                 )   Civil Action No.
                                                         )
         Plaintiff,                                      )
                                                         )
vs.                                                      )
                                                         )
RURAL MEDIA GROUP, INC, and                              )
RFD-TV, LLC,                                             )
                                                         )
         Defendants.                                     )

                                          COMPLAINT

         1.      The American Federation of Musicians of the United States and Canada, AFL-CIO

(“AFM”) is a labor union representing instrumental musicians throughout North America. The

principal place of business for AFM is New York, New York.

         2.      Rural Media Group, Inc. (“RMG”) is an entity with a principal place of business in

Gretna, Nebraska and which conducts operations in Davidson County, Tennessee at 49 Music

Square West. RMG has not registered with the Tennessee Secretary of State to conduct business

operations in Tennessee and may be served through the Tennessee Secretary of State under

authority of T.C.A. 48-15-104(b).

         3.      RFD-TV, LLC (“RFD”) is an entity with a principal place of business in Gretna,

Nebraska and which conducts operations in Davidson County, Tennessee at 49 Music Square

West. RFD has not registered with the Tennessee Secretary of State to conduct business operations

in Tennessee and may be served through the Tennessee Secretary of State under authority of

T.C.A. 48-204-104(b).




506442                                  1
         Case 3:20-cv-00318 Document 1 Filed 04/14/20 Page 1 of 8 PageID #: 1
         4.    This is a civil action in which AFM seeks legal and equitable relief against RMG

and RFD. Jurisdiction is invoked under 28 U.S.C. § 1331, as this action arises under laws of the

United States; 28 U.S.C. § 1332, as the amount in controversy exceeds the sum or value of seventy-

five thousand dollars ($75,000) exclusive of late fees, interest and costs, and is between

organizations in different states; 28 U.S.C. § 1337, as this action arises under an Act of Congress

regulating commerce; 29 U.S.C. § 185, as this action seeks legal and equitable redress for breach

of a collective bargaining agreement; and, 28 U.S.C. § 4001 as this action seeks relief under the

Digital Millennium Copyright Act.

         5.    AFM is a party to a collective bargaining agreement known as the National Public

Television Agreement (“NPT Agreement”) and a business venture known as Ray Stevens

Productions, LLC (“Stevens LLC”) is a signatory employer to the AFM/NPT Agreement and the

AFM Basic Cable Agreement.

         6.    The NPT Agreement covers the terms and conditions of work for instrumental

musicians represented by AFM, with those musicians appearing in episodes of a television show

produced by Stevens LLC named “Ray Stevens CabaRay Nashville”.

         7.    The episodes of Ray Stevens CabaRay Nashville are audio-visual works consisting

of a series of tapes or films depicting the related images of the instrumental musicians who

appeared on each episode, and which are intrinsically intended to be displayed by the use of

machines or devices such as viewers or electronic equipment, together with accompanying sound.

The audio-visual works captured the images of the instrumental musicians represented by AFM

and who performed on the episodes.

         8.    The NPT Agreement provides that following broadcast by Stevens LLC of the

episodes, copies of the original episodes could be exhibited via reuse to the general public provided




506442                                  2
         Case 3:20-cv-00318 Document 1 Filed 04/14/20 Page 2 of 8 PageID #: 2
the instrumental musicians, whose images appeared on those episodes, would receive additional

wages and associated pension contributions.

         9.      When performing on the episodes, all of which embodied musical performances of

instrumental musicians and/or images of those musicians rendering musical services, the

instrumental musicians and AFM relied upon the terms and conditions of the NPT Agreement that

assured additional compensation would be paid in the event of future reuse.

         10.     Stevens LLC is a party to a Program License Agreement with RMG, allowing RMG

to rebroadcast the Ray Stevens CabaRay Nashville episodes over television stations and networks

associated with and/or owned by RMG. The Program License Agreement provided that RMG

would be responsible for payment of all union or guild fees, residuals or other payments to any

union or guild arising from RMG’s use of the episodes. When RMG and Stevens LLC entered into

the Program License Agreement, RMG knew or had reason to know about the NPT Agreement

and the obligation to provide additional compensation to the instrumental musicians in the event

episodes of Ray Stevens CabaRay Nashville were rebroadcast by RMG.

         11.     The language from the Program License Agreement described in the preceding

paragraph expresses a clear intent that the instrumental musicians would be compensated by RMG

in the event of reuse; and, was for a commercial purpose and an advantage to RMG. Numerous of

the episodes have been reused, exhibited, and displayed by RMG but RMG has failed and refused

to make payments to the instrumental musicians as required by the NPT Agreement and the

Program License Agreement.

         12.     This failure and refusal of RMG is a breach of the NPT Agreement and the Program

License Agreement and has proximately caused damage to AFM and the instrumental musicians

it represents.




506442                                  3
         Case 3:20-cv-00318 Document 1 Filed 04/14/20 Page 3 of 8 PageID #: 3
         13.   Damage caused by RMG to AFM and the instrumental musicians is in excess of

seventy-five thousand dollars ($75,000) and will increase with late fees and if RMG broadcasts

another one of the episodes.

         14.   It was unfair for RMG to reuse the episodes without compensation to AFM for the

use and benefit of the instrumental musicians. As a result, RMG has been unjustly enriched and it

is inequitable for RMG to have reused the episodes without assuring payment of compensation to

instrumental musicians. In equity, RMG should not be allowed to retain the economic benefit

derived from its conduct described herein and should be ordered to pay restitution and pre-

judgment interest to the instrumental musicians.

         15.   Despite numerous invoices being sent with demands that RMG pay AFM for the

use and benefit of the instrumental musicians for broadcasts of the episodes, RMG has failed and

refused to do so. It would therefore be futile to attempt to make further demands that RMG pay

AFM and the instrumental musicians it represents.

         16.   RMG’s action and inaction gives rise to several causes of action including: unjust

enrichment; violation of the Digital Millennium Copyright Act, Pub. L. No. 105-304, 112 Stat.

2860; breach of contract; estoppel; and breach of the covenant of good faith and fair dealing.

         17.   RMG has damaged the instrumental musicians represented by AFM due to its

action and non-action described above and the Court should enter a judgment in favor of AFM for

the instrumental musicians and against RMG in the amount of seventy-five thousand dollars

($75,000) or more depending upon proof.

         18.   AFM is a party to a collective bargaining agreement known as the Basic Cable

Television Agreement (“Cable Agreement”) and a business venture known as Marty Stuart Tours,

LLC (“MST”) is also a party to the Cable Agreement.




506442                                  4
         Case 3:20-cv-00318 Document 1 Filed 04/14/20 Page 4 of 8 PageID #: 4
         19.   The Cable Agreement covers the terms and conditions of work for instrumental

musicians represented by AFM, with those musicians appearing in episodes of a television show

produced by MST named “The Marty Stuart Show”.

         20.   The episodes of The Marty Stuart Show are audio-visual works consisting of a

series of tapes or films depicting the related images of the instrumental musicians who appeared

on each episode, and which are intrinsically intended to be displayed by the use of machines or

devices such as viewers or electronic equipment, together with accompanying sound. The audio-

visual works captured the images of the instrumental musicians represented by AFM and who

performed on the episodes.

         21.   The Cable Agreement provides that upon broadcast or reuse by MST of the

episodes, the instrumental musicians whose images appeared on those episodes would receive

wages and associated pension contributions

         22.   When performing on the episodes, all of which embodied musical performances of

instrumental musicians and/or images of those musicians rendering musical services, the

instrumental musicians and AFM relied upon the terms and conditions of the Cable Agreement

that assured additional compensation would be paid in the event of future reuse.

         23.   MST is a party to a Program License Agreement with RFD, allowing RFD to

broadcast The Marty Stuart Show episodes over television stations and networks associated with

and/or owned by RFD. The Program License Agreement provides that RFD would be responsible

for making payment of all fees, royalties or other payments required to be made to the instrumental

musicians performing on or associated with broadcasts of The Marty Stuart Show. When RFD and

MST entered into the Program License Agreement, RFD knew or had reason to know about the

Cable Agreement and the obligation to provide compensation to the instrumental musicians when

episodes of The Marty Stuart Show were broadcast by RFD.


506442                                  5
         Case 3:20-cv-00318 Document 1 Filed 04/14/20 Page 5 of 8 PageID #: 5
         24.   The language from the Program License Agreement described in the preceding

paragraph expresses a clear intent that the instrumental musicians would be compensated by RFD

in the event of a broadcast; and, was for a commercial purpose and an advantage to RFD.

Numerous of the episodes have been exhibited, displayed, or reused by RFD and RFD made

payments to AFM for the use and benefit of the instrumental musicians for broadcast of the

episodes until 2019. Beginning in 2019, and continuing to the present, RFD has failed and refused

to make payments to AFM for the use and benefit of the instrumental musicians as required by the

Cable Agreement and the Program License Agreement.

         25.   This failure and refusal of RFD is a breach of the Program License Agreement and

has proximately caused damage to AFM and the instrumental musicians it represents.

         26.   Damage caused by RFD to AFM and the instrumental musicians is in excess of

seventy-five thousand dollars ($75,000) as of January 2020 and will continue to increase as RFD

continues to broadcast additional episodes of the Marty Stuart Show.

         27.   It was unfair for RFD to reuse the episodes without compensation to AFM for the

use and benefit of the instrumental musicians. As a result, RFD has been unjustly enriched and it

is inequitable for RFD to have reused the episodes without assuring payment of compensation to

instrumental musicians. In equity, RFD should not be allowed to retain the economic benefit

derived from its conduct described herein and should be ordered to pay restitution and pre-

judgment interest to the instrumental musicians.

         28.   Despite demands that RFD pay AFM for the use and benefit of the instrumental

musicians for broadcasts of the episodes in 2019 and thereafter, RFD has failed and refused to do

so. It would therefore be futile to attempt to make further demands that RFD pay AFM and the

instrumental musicians it represents.




506442                                  6
         Case 3:20-cv-00318 Document 1 Filed 04/14/20 Page 6 of 8 PageID #: 6
         29.   RFD’s action and inaction give rise to several causes of action including: unjust

enrichment; violation of the Digital Millennium Copyright Act, Pub. L. No. 105-304, 112 Stat.

2860; breach of contract; estoppel; and, breach of the covenant of good faith and fair dealing.

         30.   RFD has damaged the instrumental musicians represented by AFM due to its action

and non-action described above and the Court should enter a judgment in favor of AFM for the

instrumental musicians and against RFD in the amount of seventy-five thousand dollars ($75,000)

or more depending upon proof.

         31.   As of the date this complaint is filed, RFD continues to broadcast episodes of The

Marty Stuart Show without payment to the instrumental musicians represented by AFM. MST has

demanded that RFD cease and desist from broadcasting the shows without payment to the

instrumental musicians, and RFD has failed and refused to cease and desist. As a result, the Court

should enter an injunction requiring that RFD cease and desist from broadcasting The Marty Stuart

Show without payment to the instrumental musicians represented by AFM.

         WHEREFORE, AFM prays as follows:

         A.    The Court find, adjudge and decree that RMG and RFD engaged in the wrongful

actions complained of herein, and that the Court award AFM full compensation and damages for

the harm the instrumental musicians have suffered at the hands of RMG and RFD so that AFM

can disburse proper compensation to the instrumental musicians;

         B.    The Court decree that RMG and RFD have been unjustly enriched by its wrongful

conduct, and award restitution to AFM and the instrumental musicians.

         C.    That AFM recover the costs of this suit, including applicable late fees, reasonable

attorney fees and costs;

         D.    The Court award AFM all available pre-judgment and post-judgment interest, to the

fullest extent available under law or equity; and


506442                                  7
         Case 3:20-cv-00318 Document 1 Filed 04/14/20 Page 7 of 8 PageID #: 7
         E.    The Court enter a preliminary and then permanent injunction requiring that RFD cease

and desist from broadcasting The Marty Stuart Show without payment to the instrumental musicians

represented by AFM.

         F.    The Court grant such other, further and general relief as is just and proper.

                                              Respectfully submitted,

                                                /s/ R. Jan Jennings
                                              R. Jan Jennings, BPR No. 1536
                                              Callie Jennings, BPR No. 35198
                                              Branstetter, Stranch & Jennings, PLLC
                                              The Freedom Center
                                              223 Rosa L. Parks Avenue, Suite 200
                                              Nashville, TN 37203
                                              Tel. (615) 254-8801
                                              Email : janj@bsjfirm.com
                                                       calliej@bsjfirm.com

                                              Attorneys for Plaintiff AFM




506442                                  8
         Case 3:20-cv-00318 Document 1 Filed 04/14/20 Page 8 of 8 PageID #: 8
